Opinion by
Tilson, J.
From the record it was found that certain items consist of (1) silk mufflers, not hemmed; (2) silk mufflers, hemmed, imported prior to the effective date of said trade agreement; (3) silk mufflers, valued at more than $5 per dozen, hemmed but not block-printed by hand; (4) woven silk mufflers, valued at more than $5 per dozen, hemmed, but not block-printed by hand; and (5) woven silk mufflers, valued at more than $5 per dozen, not hemmed or hemstitched, but block-printed by hand. In accordance therewith the merchandise in question was held dutiable as follows: Those in schedule A, at 60 percent ad valorem under paragraph 1209; schedule B, at 55 percent under paragraph 1209; schedule C, at 40 percent under paragraph 1209 and T. D. 49753; schedule D, at 45 percent under paragraph 1209 and T. D. 49753; schedule E, at 30 percent under paragraph 1209 and T. D. 49753; and schedule F, at 35 percent under paragraph 1209 and T. D. 49753.